DETAILED ACTION
This office action is in response to the request filed under Track One Prioritized Examination Program on 07/28/2021.
Claims 1-19 are pending of which claims 1, 8 and 15 are independent claims.
IDS, filed on 08/17/2021, is considered.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20150109902 to Kumar (hereinafter “Kumar”).

Regarding claim 1: Kumar discloses a routing node comprising a memory, one or more processors and two or more communication interfaces; the memory coupled to the one or more processors, the one or more processors configured to cause the routing node to: receive an Internet Protocol version 6 (IPv6) packet comprising a packet header, the packet header comprising a source address, and a destination address (Kumar, see FIG. 7, source and destination addresses);the IPv6 packet header comprising segment routing information comprising a segment list(Kumar, see paragraph [0052], as illustrated in FIG. 7, the ingress PE device may add a sequence of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the pPE router), and a next segment identifier corresponding to an element of the segment list (Kumar, see paragraph [0042], a router receiving the data packet detects the use of segment routing from the prescribed segment routing identifier field, and in response retrieve the active segment ID from the "Active SID" field  to search for a corresponding table entry in its local a segment forwarding information base (SFIB) table that entry to update the Active SID field with the next segment ID based on the pointer field in the header field, and output the data packet on a prescribed egress port of its network interface circuit) wherein the segment list comprises one or more segment identifiers (SIDs) associated with one or more routing nodes, respectively, along a path defined by the segment list (Kumar, see paragraph[0039-0040], FIG. 7, a packet header illustrated in FIG. 7 contains:   a next header field (specifying a value of "43" for identifying the SR-typed extension header  as a routing header),  and the 128-bit destination address field in the SR-typed outer IPv6 header  contains a 128-bit SR-typed address "block" that can contain a prescribed segment routing identifier field (e.g., 64 bits) (not shown), an "Active SID"  field identifying the currently active segment ID that is being used to route the data packet  to the next destination, and a flag field associated with the active segment ID  identified in the "Active SID" field; other fields also may be present in the destination address field in the SR-typed outer IPv6 header); determine, based on the destination address of the IPv6 packet, whether the routing node is a segment end point in the path defined by the segment list (Kumar, see paragraph[0039-0040], FIG. 7, a packet header illustrated in FIG. 7 contains:   a next header field (specifying a value of "43" for identifying the SR-typed extension header  as a routing header, and see paragraph [0052], as illustrated in FIG. 7, the ingress PE device may add a sequence of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the respective pPE router); process, based on a determination that the routing node is a segment end point, the segment routing information of the IPv6 packet by: identifying, using the next segment identifier, a next element in the segment list, creating an updated IPv6 packet, wherein the creating comprises updating the destination address of the IPv6 packet to include the SID of the next element (Kumar, see paragraph [0041], FIG. 7,  the header fields  of the SR-typed extension header includes a list of segment identifiers that can be accessed in sequence as the data packet traverses the core network, with the pointer field updated accordingly as the "Active ID" field  is updated; the "Active ID" field  in the destination address field of the outer header can initially be set by the ingress PE  with the initial segment ID "SID1"  (and the corresponding flag group  copied into the flag field ); as the data packet  is propagated toward the egress PE  via the sequence of segment identifiers, the pointer field and the "Active ID" field (and flag field) may be updated with the currently active segment identifier); and updating the next segment identifier to correspond with a second element in the segment list (Kumar, see paragraph [0042], a router receiving the data packet  detects the use of segment routing from the prescribed segment routing identifier field, and in response retrieve the active segment ID from the "Active SID" field  to search for a corresponding table entry in its local a segment forwarding information base (SFIB) table to execute the appropriate forwarding decision, for example, an intermediate router may include an SFIB table entry to update the Active SID field with the next segment ID  based on the pointer field in the header field, and output the data packet on a prescribed egress port of its network interface circuit ); and forward the updated IPv6 packet along the path defined by the segment list using segment routing information maintained in the routing node (Kumar, see paragraph [0045],FIG. 3, each egress node in operation creates a segment forwarding information base (SFIB) table entry for receiving an IPv6 data packet having an SR-typed IPv6 header, if an egress node detects its corresponding segment identifier in the "Active ID" field, the egress node can configure itself by creating a corresponding SFIB entry specifying semantics to ignore the IPv6 extension header; further the egress node creates a corresponding SFIB entry to specify semantics on retrieving, as an application label (e.g., a VPN label), either the primary label (e.g., "pL1") if the rerouted flag is not set (R=0), or the repair label (e.g., "rL1") if the rerouted flag  is set (R=1), and it should be noted that updating of the table is performed when BGP is received, and based on the update the system determined which route to take to the destination, PL1 or rL1). 

Regarding claim 2: Kumar discloses the  routing node of claim 1 wherein the packet header further comprises a segment routing extension header comprising the segment routing information comprising the segment list (Kumar, see paragraph [0050], FIG. 7, the routing extension header includes the headers, and the list of sequence of segment identifiers  and respective flag group).   

Regarding claim 3: Kumar discloses the  routing node of claim 1 wherein, based on the determination that the routing node is a segment end point, the IPv6 packet is forwarded using a segment routing forwarding table (Kumar, see paragraph [0047], updating a segment forwarding information base (SFIB) entry in response to the corresponding network interface circuit receiving a BGP advertisement message from the egress provider edge device via the core network, the segment forwarding information base table entry may specify that the destination address prefix "CE2" is reachable via the protected next hop address (pNH) of the egress router "PE0", using either the primary label "pL1"  (if egress router "PE0" is the primary router for reaching the destination) or the backup label "rL1" (if the egress router "PE0" is to be the backup router for reaching the destination if another primary router is unavailable to reach the destination); the ingress provider edge router that receives a corresponding advertisement that enables the ingress provider edge router to associate the protected next hop address (pNH) of the provider edge router "PE1" with the corresponding segment identifier "pPE-SID" for segment routing; it should be noted that based on BGP received information, SFIB information is updated and as a result the choice of the route to a destination is updated).  

Regarding claim 4: Kumar discloses the  routing node of claim 1 wherein the destination address of the received IPv6 packet comprises a SID, which is a copy of one of the SIDs in the segment list (Kumar, see paragraph [0052], the ingress provider edge device receives in operation a data packet  from a local consumer edge router (e.g., "CE1"  that is destined for an identified destination "CE2" ; in response to accessing its segment forwarding information base (SFIB) table entry for the destination address from its memory circuit, the processor circuit of the ingress provider edge device may  choose in operation  its primary provider edge router (e.g., "pPE")  and backup provider edge router (e.g., "bPE"), as illustrated in FIG. 7, the ingress PE device  can add the sequence of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the pPE router, where the segment identifiers  represent other segments identified as providing optimized reachability toward the respective segment "pPE-SID"). 
.  
Regarding claim 5: Kumar discloses the  routing node of claim 3 wherein the one or more processors are configured to cause the routing node to: transmit a first advertisement comprising a first SID bound to an identifier of the routing node; receive from a second node a second advertisement comprising a second SID bound to a second node identifier(Kumar, see paragraph [0021], each egress router  outputs an advertisement message advertising reachability to the destination "CE2" via a next hop address using assigned primary or repair labels: for example, an egress router advertises reachability to "CE2"  via a corresponding next hop address (e.g., pNH=1.1.1.2) using the primary label "pL1"  or the repair label "rL1" assigned by the egress router (illustrated in FIG. 5); another egress router advertise reachability to "CE2"  via a corresponding next hop address (e.g., bNH=9.9.9.2) using the primary label "pL2"  or the repair label "rL2" assigned by the egress router; and both these egress routers output the advertisement messages as BGP Next Hop (NH) update messages (illustrated in FIG. 5), for example VPN update messages, and the advertisement messages enable ingress PE routers to create reachability tables for reaching the destination "CE2"  via any one of the egress routers, using the specified labels and segment identifiers associated with the egress routers); and create the segment routing forwarding table using the second advertisement; wherein the segment routing forwarding table comprises the second SID mapped to a communication interface of the two or more communication interfaces, wherein the second node is reachable via the mapped communication interface (Kumar, see paragraph [0042], receiving a data packet where an intermediate router  may include an SFIB table entry to update the Active SID field  with the next segment ID based on the pointer field in the header field, and output the data packet on a mapped egress port of its network interface circuit).

Regarding claim 6: Kumar discloses the routing node of claim 1 wherein the one or more SIDs are adjacency segment identifiers (Kumar, see paragraph [0022], there are two forms of segments: nodal and adjacency segments; an adjacency segment represents a specific adjacency to a node; an adjacency segment is a one-hop path, where each provider edge router may have an associated segment identifier, e.g., an adjacency segment identifier). 
.  
Regarding claim 7: Kumar discloses the routing node of claim 1 wherein the one or more SIDs are nodal segment identifiers (Kumar, see paragraph [0022], a nodal segment is typically a multi-hop path, where each provider edge router may have an associated segment identifier e.g., a nodal segment identifier).  

Regarding claim 8: Kumar discloses a   method comprising: receiving, at a routing node, an Internet Protocol version 6 (IPv6) packet comprising a packet header, the packet header comprising a source address, and a destination address(Kumar, see FIG. 7, source and destination addresses); the IPv6 packet header comprising segment routing information comprising a segment list(Kumar, see paragraph [0052], as illustrated in FIG. 7, the ingress PE device may add a sequence of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the pPE router), and a next segment identifier corresponding to an element of the segment list (Kumar, see paragraph [0042], a router receiving the data packet detects the use of segment routing from the prescribed segment routing identifier field, and in response retrieve the active segment ID from the "Active SID" field  to search for a corresponding table entry in its local a segment forwarding information base (SFIB) table that entry to update the Active SID field with the next segment ID based on the pointer field in the header field, and output the data packet on a prescribed egress port of its network interface circuit); wherein the segment list Kumar, see paragraph[0039-0040], FIG. 7, a packet header illustrated in FIG. 7 contains:   a next header field (specifying a value of "43" for identifying the SR-typed extension header  as a routing header),  and the 128-bit destination address field in the SR-typed outer IPv6 header  contains a 128-bit SR-typed address "block" that can contain a prescribed segment routing identifier field (e.g., 64 bits) (not shown), an "Active SID"  field identifying the currently active segment ID that is being used to route the data packet  to the next destination, and a flag field associated with the active segment ID  identified in the "Active SID" field; other fields also may be present in the destination address field in the SR-typed outer IPv6 header); determining, based on the destination address of the IPv6 packet, whether the routing node is a segment end point in the path defined by the segment list (Kumar, see paragraph[0039-0040], FIG. 7, a packet header illustrated in FIG. 7 contains:   a next header field (specifying a value of "43" for identifying the SR-typed extension header  as a routing header, and see paragraph [0052], as illustrated in FIG. 7, the ingress PE device may add a sequence of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the respective pPE router); processing, based on a determination that the routing node is a segment end point, the segment routing information of the IPv6 packet by: identifying, using the next segment identifier, a next element in the segment list, creating an updated IPv6 packet, wherein the creating comprises updating the destination address of the IPv6 packet to include the SID of the next element(Kumar, see paragraph [0041], FIG. 7,  the header fields  of the SR-typed extension header includes a list of segment identifiers that can be accessed in sequence as the data packet traverses the core network, with the pointer field updated accordingly as the "Active ID" field  is updated; the "Active ID" field  in the destination address field of the outer header can initially be set by the ingress PE  with the initial segment ID "SID1"  (and the corresponding flag group  copied into the flag field ); as the data packet  is propagated toward the egress PE  via the sequence of segment identifiers, the pointer field and the "Active ID" field (and flag field) may be updated with the currently active segment identifier); and updating the next segment identifier to correspond with a second element in the segment list(Kumar, see paragraph [0042], a router receiving the data packet  detects the use of segment routing from the prescribed segment routing identifier field, and in response retrieve the active segment ID from the "Active SID" field  to search for a corresponding table entry in its local a segment forwarding information base (SFIB) table to execute the appropriate forwarding decision, for example, an intermediate router may include an SFIB table entry to update the Active SID field with the next segment ID  based on the pointer field in the header field, and output the data packet on a prescribed egress port of its network interface circuit ); and forwarding the updated IPv6 packet along the path defined by the segment list using segment routing information maintained in the routing node(Kumar, see paragraph [0045],FIG. 3, each egress node in operation creates a segment forwarding information base (SFIB) table entry for receiving an IPv6 data packet having an SR-typed IPv6 header, if an egress node detects its corresponding segment identifier in the "Active ID" field, the egress node can configure itself by creating a corresponding SFIB entry specifying semantics to ignore the IPv6 extension header; further the egress node creates a corresponding SFIB entry to specify semantics on retrieving, as an application label (e.g., a VPN label), either the primary label (e.g., "pL1") if the rerouted flag is not set (R=0), or the repair label (e.g., "rL1") if the rerouted flag  is set (R=1), and it should be noted that updating of the table is performed when BGP is received, and based on the update the system determined which route to take to the destination, PL1 or rL1).

Regarding claim 9: Kumar discloses the  method of claim 8 wherein the packet header further comprises a segment routing extension header comprising the segment routing information comprising the segment list(Kumar, see paragraph [0050], FIG. 7, the routing extension header includes the headers, and the list of sequence of segment identifiers  and respective flag group).     

Regarding claim 10: Kumar discloses the  method of claim 8 wherein, based on the determination that the routing node is a segment end point, the IPv6 packet is forwarded using a segment routing forwarding table (Kumar, see paragraph [0047], updating a segment forwarding information base (SFIB) entry in response to the corresponding network interface circuit receiving a BGP advertisement message from the egress provider edge device via the core network, the segment forwarding information base table entry may specify that the destination address prefix "CE2" is reachable via the protected next hop address (pNH) of the egress router "PE0", using either the primary label "pL1"  (if egress router "PE0" is the primary router for reaching the destination) or the backup label "rL1" (if the egress router "PE0" is to be the backup router for reaching the destination if another primary router is unavailable to reach the destination); the ingress provider edge router that receives a corresponding advertisement that enables the ingress provider edge router to associate the protected next hop address (pNH) of the provider edge router "PE1" with the corresponding segment identifier "pPE-SID" for segment routing).  
 
Regarding claim 11: Kumar discloses the  method of claim 8 wherein the destination address of the received IPv6 packet comprising a SID, which is a copy of one of the SIDs in the segment list (Kumar, see paragraph [0052], the ingress provider edge device receives in operation a data packet  from a local consumer edge router (e.g., "CE1"  that is destined for an identified destination "CE2" ; in response to accessing its segment forwarding information base (SFIB) table entry for the destination address from its memory circuit, the processor circuit of the ingress provider edge device may  choose in operation  its primary provider edge router (e.g., "pPE")  and backup provider edge router (e.g., "bPE"), as illustrated in FIG. 7, the ingress PE device  can add the sequence of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the pPE router, where the segment identifiers  represent other segments identified as providing optimized reachability toward the respective segment "pPE-SID"). 
  
Regarding claim 12: Kumar discloses the  method of claim 10 wherein the one or more processors are configured to cause the routing node to: transmit a first advertisement comprising a first SID bound to an identifier of the routing node; receive from a second node a second advertisement comprising a second SID bound to a second node identifier; (Kumar, see paragraph [0021], each egress router  outputs an advertisement message advertising reachability to the destination "CE2" via a next hop address using assigned primary or repair labels: for example, an egress router advertises reachability to "CE2"  via a corresponding next hop address (e.g., pNH=1.1.1.2) using the primary label "pL1"  or the repair label "rL1" assigned by the egress router (illustrated in FIG. 5); another egress router advertise reachability to "CE2"  via a corresponding next hop address (e.g., bNH=9.9.9.2) using the primary label "pL2"  or the repair label "rL2" assigned by the egress router; and both these egress routers output the advertisement messages as BGP Next Hop (NH) update messages (illustrated in FIG. 5), for example VPN update messages, and the advertisement messages enable ingress PE routers to create reachability tables for reaching the destination "CE2"  via any one of the egress routers, using the specified labels and segment identifiers associated with the egress routers) and create the segment routing forwarding table using the second advertisement; wherein the segment routing forwarding table comprises the second SID mapped to an interface of the routing node, wherein the second node is reachable via the mapped interface Kumar, see paragraph [0042], receiving a data packet where an intermediate router  may include an SFIB table entry to update the Active SID field  with the next segment ID based on the pointer field in the header field, and output the data packet on a mapped egress port of its network interface circuit. 

Regarding claim 13: Kumar discloses the method of claim 8 wherein the one or more SIDs are adjacency segment identifiers (Kumar, see paragraph [0022], there are two forms of segments: nodal and adjacency segments; an adjacency segment represents a specific adjacency to a node; an adjacency segment is a one-hop path, where each provider edge router may have an associated segment identifier, e.g., an adjacency segment identifier). 
 
Regarding claim 14: Kumar discloses the method of claim 8 wherein the one or more SIDs are nodal segment identifiers (Kumar, see paragraph [0022], there are two forms of segments: nodal and adjacency segments; an adjacency segment represents a specific adjacency to a node; an adjacency segment is a one-hop path, where each provider edge router may have an associated segment identifier, e.g., an adjacency segment identifier). 
  
Regarding claim 15: Kumar discloses a   routing node comprising a memory, one or more processors and two or more communication ports; the memory coupled to the one or more processors, the one or more processors configured to cause the routing node to: receive an Internet Protocol version 6 (IPv6) packet comprising a packet header, the packet header comprising a source address, and a destination address(Kumar, see FIG. 7, source and destination addresses); the IPv6 packet header comprising Kumar, see paragraph [0052], as illustrated in FIG. 7, the ingress PE device may add a sequence of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the pPE router);  wherein the segment list comprises one or more segment identifiers (SIDs) associated with one or more routing nodes, respectively, along a path defined by the segment list(Kumar, see paragraph[0039-0040], FIG. 7, a packet header illustrated in FIG. 7 contains:   a next header field (specifying a value of "43" for identifying the SR-typed extension header  as a routing header),  and the 128-bit destination address field in the SR-typed outer IPv6 header  contains a 128-bit SR-typed address "block" that can contain a prescribed segment routing identifier field (e.g., 64 bits) (not shown), an "Active SID"  field identifying the currently active segment ID that is being used to route the data packet  to the next destination, and a flag field associated with the active segment ID  identified in the "Active SID" field; other fields also may be present in the destination address field in the SR-typed outer IPv6 header); determine, based on the destination address of the IPv6 packet, whether the routing node is a segment end point in the path defined by the segment list (Kumar, see paragraph[0039-0040], FIG. 7, a packet header illustrated in FIG. 7 contains:   a next header field (specifying a value of "43" for identifying the SR-typed extension header  as a routing header, and see paragraph [0052], as illustrated in FIG. 7, the ingress PE device may add a sequence of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the respective pPE router); process, based on a determination that the routing node is a segment end point, the segment routing information of the IPv6 packet by: identifying a next element in the segment list (Kumar, see paragraph [0041], FIG. 7,  the header fields  of the SR-typed extension header includes a list of segment identifiers that can be accessed in sequence as the data packet traverses the core network, with the pointer field updated accordingly as the "Active ID" field  is updated; the "Active ID" field  in the destination address field of the outer header can initially be set by the ingress PE  with the initial segment ID "SID1"  (and the corresponding flag group  copied into the flag field ); as the data packet  is propagated toward the egress PE  via the sequence of segment identifiers, the pointer field and the "Active ID" field (and flag field) may be updated with the currently active segment identifier), creating an updated IPv6 packet, wherein the creating comprises updating the destination address of the IPv6 packet to include the SID of the next element(Kumar, see paragraph [0041], FIG. 7,  the header fields  of the SR-typed extension header includes a list of segment identifiers that can be accessed in sequence as the data packet traverses the core network, with the pointer field updated accordingly as the "Active ID" field  is updated; the "Active ID" field  in the destination address field of the outer header can initially be set by the ingress PE  with the initial segment ID "SID1"  (and the corresponding flag group  copied into the flag field ); as the data packet  is propagated toward the egress PE  via the sequence of segment identifiers, the pointer field and the "Active ID" field (and flag field) may be updated with the currently active segment identifier); and forward the updated IPv6 packet along the path defined by the segment list using segment routing information maintained in the routing node (Kumar, see paragraph [0045],FIG. 3, each egress node in operation creates a segment forwarding information base (SFIB) table entry for receiving an IPv6 data packet having an SR-typed IPv6 header, if an egress node detects its corresponding segment identifier in the "Active ID" field, the egress node can configure itself by creating a corresponding SFIB entry specifying semantics to ignore the IPv6 extension header; further the egress node creates a corresponding SFIB entry to specify semantics on retrieving, as an application label (e.g., a VPN label), either the primary label (e.g., "pL1") if the rerouted flag is not set (R=0), or the repair label (e.g., "rL1") if the rerouted flag  is set (R=1), and it should be noted that updating of the table is performed when BGP is received, and based on the update the system determined which route to take to the destination, PL1 or rL1).

Regarding claim 16: Kumar discloses the  routing node of claim 15 wherein the packet header further comprises a segment routing extension header comprising the segment routing information comprising the segment list(Kumar, see paragraph [0050], FIG. 7, the routing extension header includes the headers, and the list of sequence of segment identifiers  and respective flag group).   

Regarding claim 17: Kumar discloses the  routing node of claim 15 wherein, based on the determination that the routing node is a segment end point, the IPv6 packet is forwarded using a segment routing forwarding table(Kumar, see paragraph [0047], updating a segment forwarding information base (SFIB) entry in response to the corresponding network interface circuit receiving a BGP advertisement message from the egress provider edge device via the core network, the segment forwarding information base table entry may specify that the destination address prefix "CE2" is reachable via the protected next hop address (pNH) of the egress router "PE0", using either the primary label "pL1"  (if egress router "PE0" is the primary router for reaching the destination) or the backup label "rL1" (if the egress router "PE0" is to be the backup router for reaching the destination if another primary router is unavailable to reach the destination); the ingress provider edge router that receives a corresponding advertisement that enables the ingress provider edge router to associate the protected next hop address (pNH) of the provider edge router "PE1" with the corresponding segment identifier "pPE-SID" for segment routing).  

Regarding claim 18: Kumar discloses the  routing node of claim 15 wherein the destination address of the received IPv6 packet comprising a SID, which is a copy of one of the SIDs in the segment list(Kumar, see paragraph [0052], the ingress provider edge device receives in operation a data packet  from a local consumer edge router (e.g., "CE1"  that is destined for an identified destination "CE2" ; in response to accessing its segment forwarding information base (SFIB) table entry for the destination address from its memory circuit, the processor circuit of the ingress provider edge device may  choose in operation  its primary provider edge router (e.g., "pPE")  and backup provider edge router (e.g., "bPE"), as illustrated in FIG. 7, the ingress PE device  can add the sequence of segment identifiers "SID1", "SID2" , and "pPE-SID"  for reaching the pPE router, where the segment identifiers  represent other segments identified as providing optimized reachability toward the respective segment "pPE-SID"). 
 
Regarding claim 19: Kumar discloses the  routing node of claim 17 wherein the one or more processors are configured to cause the routing node to: transmit a first advertisement comprising a first SID bound to an identifier of the routing node; receive from a second node a second advertisement comprising a second SID bound to a second node identifier; create the segment routing forwarding table using the second advertisement(Kumar, see paragraph [0021], each egress router  outputs an advertisement message advertising reachability to the destination "CE2" via a next hop address using assigned primary or repair labels: for example, an egress router advertises reachability to "CE2"  via a corresponding next hop address (e.g., pNH=1.1.1.2) using the primary label "pL1"  or the repair label "rL1" assigned by the egress router (illustrated in FIG. 5); another egress router advertise reachability to "CE2"  via a corresponding next hop address (e.g., bNH=9.9.9.2) using the primary label "pL2"  or the repair label "rL2" assigned by the egress router; and both these egress routers output the advertisement messages as BGP Next Hop (NH) update messages (illustrated in FIG. 5), for example VPN update messages, and the advertisement messages enable ingress PE routers to create reachability tables for reaching the destination "CE2"  via any one of the egress routers, using the specified labels and segment identifiers associated with the egress routers); wherein the segment routing forwarding table comprises the second SID mapped to a communication port of the two or more Kumar, see paragraph [0042], receiving a data packet where an intermediate router  may include an SFIB table entry to update the Active SID field  with the next segment ID based on the pointer field in the header field, and output the data packet on a mapped egress port of its network interface circuit). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476